Citation Nr: 1823280	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  06-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for chronic bronchitis, from August 5, 2011.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION


The appellant had active service from September 1958 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2005 and April 2007 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran also appealed several other issues.  As part of July 2012 statement, the Veteran withdrew his claim for service connection for hypertension.  As part of an August 2012 statement, the Veteran withdrew several other issues on appeal, excluding those claim noted under the "ISSUES" section above.  At the above described March 2013 hearing, the Veteran stated that he wished to withdraw the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus.  

The Board remanded the Veteran's claims as part of a July 2013 remand.  The RO granted the Veteran's claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) as part of a December 2015 rating decision.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD is related to his active military service.

2.  During the period on appeal, the Veteran's bronchitis was manifested by FEV-1 of no less than 74 percent, FEV-1/FVC of no less than 76 percent, and DLCO of no less than 58 percent, with no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or use of outpatient oxygen therapy attributable to his chronic bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2.  The criteria for a rating in excess of 30 percent for bronchitis have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, Diagnostic Code 6600.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

VA has notified the Veteran of the type of information and evidence required to substantiate his claims.

As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained the service treatment records, VA medical records, and private treatment records.  The RO afforded the Veteran with VA examinations in August 2012, June 2015, and September 2017.  The Board finds this evidence adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the RO substantially complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).


II.  Legal Criteria 

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for an acquired psychiatric disability, PTSD in particular, requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in according with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, then a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

In a claim for increase, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The effective date for the award of an increased disability rating may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  

Chronic bronchitis is evaluated under Diagnostic Code 6600.  Under this Diagnostic Code, a 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC is 40 to 55 percent, DLCO is 40 to 55 percent predicted, or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  See 38 C.F.R. § 4.97.

VA is required to rate a disability under DC 6600 using pulmonary function tests (PFTs) except in certain circumstances, such as when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  38 C.F.R. § 4.96(d)(1).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4). 


III.  Facts and Analysis

Acquired Psychiatric Disability 

The author of an August 2012 VA examination report diagnosed the Veteran with PTSD and major depressive disorder with psychotic features, noting that "[f]rom his statements, he meets the diagnostic criteria for PTSD[.]"  The examiner noted that the "[The Veteran] did report that he was aboard the USS Evans as it shelled the shoreline of Vietnam and also took incoming enemy fire."

As part of a September 2012 statement, the Veteran described serving aboard the U.S.S. Evans (DE-1023) during patrols off the coast of the Republic of Vietnam, as well as his fear of attack from various enemy forces.  

VA provided the Veteran with another examination in June 2015 in order to determine whether the Veteran suffered from PTSD as a result of a verifiable stressor.  The author of a contemporaneous report indicated that the Veteran suffered from PTSD, major depressive disorder, and delusional disorder.  The examiner noted that the Veteran endorsed "symptoms that meet the criteria for a diagnosis of PTSD."  During the examination, the Veteran reported that "while he was on the USS Evans his ship would cruise along the coast of Vietnam to instigate enemy fire so the enemy could be located and attacked from the mainland."  The examiner opined that this stressor was adequate to support a diagnosis of PTSD, and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  

The Veteran's DD Form 214 indicates that he received the Armed Forces Expeditionary Medal (Viet-Nam), and his personnel records indicate that he served aboard the U.S.S. Evans (DE-1023) from October 1962 to October 1964.  VA has determined that the U.S.S. Evans (DE-1023) was in the official waters of Vietnam in May 1963.  The May 1963 Deck Log Book of the U.S.S. Evans (DE-1023), provided by the Veteran and apparently verified by the AOJ, notes that in May 1963, the ship proceeded "to investigate sonar contact . . . .  Stationed the sonar attack team. . . .  Sighted black smoke. . . .  Attacked with weapon alfa[,]" during operations in the "South China Sea."

The record demonstrates that the Veteran has been diagnosed with PTSD by a qualified VA examiner in accordance with 38 C.F.R. § 3.304 and 38 C.F.R. §4.125.  The author of the June 2015 examination noted that the Veteran's reported PTSD stressor involving his service aboard the U.S.S. Evans (DE-1023) off the coast of the Republic of Vietnam was sufficient to induce PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The Veteran has provided independent credible evidence of the reported stressor, and the record indicates that the Veteran was aboard the U.S.S. Evans (DE-1023) in May 1963.  A discussion of the Veteran's other stressors is not necessary, as the Veteran meets the requirements for service connection for PTSD.  

Service connection for an acquired psychiatric disability, diagnosed as PTSD, is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304; Shedden, 381 F.3d at 1167.


Chronic Bronchitis

A March 2012 private treatment record indicates that the Veteran recorded the following PFT results: FEV-1 post-bronchodilator of 84 percent; FEV-1/FVC post-bronchodilator of 83 percent; and FVC post-bronchodilator of 79 percent.  The Veteran's diffusion capacity was described as "normal."

A June 2013 private treatment record indicates that the Veteran recorded the following PFT results: FEV-1 post-bronchodilator of 76 percent; FEV-1/FVC  post-bronchodilator of 82 percent; and FVC post-bronchodilator of 69 percent.  

A June 2015 VA examination indicates that the Veteran did not suffer from right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, or respiratory failure as a result of his chronic bronchitis.  A contemporaneous report notes that the Veteran did report using outpatient (at home) oxygen therapy related to this disability.  The Veteran recorded the following PFT results during the June 2015 VA examination: FEV-1 post-bronchodilator of 83 percent; FEV-1/FVC post-bronchodilator of 83 percent; and FVC post-bronchodilator of 73 percent.  DLCO testing was not performed.  The examiner indicated that the Veteran's PFT results did not reflect his level of functioning, and noted that the "Veteran is unable to walk more than 10 feet without experiencing shortness of breath.  He speaks in 2-3 word sentences before needing to take a deep breath."

An April 2016 private treatment record indicates that the Veteran recorded the following PFT results: FEV-1 pre-bronchodilator of 74 percent; FEV-1/FVC ratio pre-bronchodilator of 78 percent; DLCO of 58 percent; and FVC pre-bronchodilator of 73 percent.  A contemporaneous report describes the Veteran's spirometry as "normal."  

A March 2017 private treatment record indicates that the Veteran did not suffer from right heart failure.  A May 2017 private treatment record indicates that the Veteran recorded the following PFT results: FEV-1 pre-bronchodilator of 110 percent; FEV-1/FVC ratio pre-bronchodilator of 76 percent; DLCO of 68 percent; and FVC pre-bronchodilator of 113 percent.  A contemporaneous report describes the Veteran's spirometry as "normal."  A June 2017 private treatment record indicates that the Veteran did not suffer from right ventricular hypertrophy, and states that the Veteran's "diastolic dysfunction is essentially driving all of his dyspnea.  His pulmonary hypertension is all secondary to diastolic dysfunction and mitral regurgitation[.]"  The report also states that the Veteran's "isolated reduction in diffusion capacity . . . correlates with cardiovascular versus pulmonary vascular disease."

A September 2017 VA examination indicates that the Veteran did not suffer from right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, or respiratory failure due to his disability.  The examiner diagnosed the Veteran with interstitial lung disease, and noted "he was [diagnosed] with [chronic bronchitis] at his 1988 C&P exam, however, this Examiner is unable to discern from the notes from that exam if the Veteran met the criteria for Chronic bronchitis . . . and as his [symptoms] are not currently [consistent with] that [diagnosis] nor is that [diagnosis] noted in his private pulmonology notes."  A contemporaneous report notes that the Veteran "has oxygen prescribed to use as needed when he feels particularly breathless - uses this at least once a day while he naps," but adds "that his breathlessness has not been attributed to his [interstitial lung disease].  The examiner cited the May 2017 PFTs described above, and indicated that the May 2017 PFT results reflected the Veteran's level of pulmonary functioning.  The examiner opined that "neither of these conditions [i.e., the Veteran's pulmonary hypertension and interstitial lung disease] is predominantly responsible for the limitations in pulmonary function as based on [the June 2017 private treatment record described above][.]"

The medical evidence of record indicates that the Veteran has suffered from non-service-connected sleep apnea during the period on appeal, treated with the use of a CPAP machine and oxygen. 

As stated, the Veteran has been rated under Diagnostic Code 6600 for chronic bronchitis.  The medical evidence of record indicates that the Veteran's chronic bronchitis has not produced symptoms manifested by a FEV-1 of 40 to 55 percent, a FEV-1/FVC of 40 to 55 percent, or a DLCO of 40 to 55 percent, during the period on appeal.  Though the Veteran's treatment records indicate that he suffers from pulmonary hypertension, the preponderance of the medical evidence of record, including the June 2017 private treatment record, indicates that the Veteran suffers from pulmonary hypertension as a result of a non-service-connected heart disability.  Similarly, the September 2017 VA examination, with its discussion of the Veteran's medical history, presents persuasive evidence that the Veteran has not been prescribed outpatient oxygen therapy to treat chronic bronchitis.  The Board acknowledges the findings contained in the June 2015 VA examination report, but finds the September 2017 VA examination report, as well as the Veteran's recorded use of a CPAP machine to treat his sleep apnea (including during daytime sleeping), more persuasive.  It does not appear that the Veteran has suffered from cor pulmonale, right ventricular hypertrophy, or acute respiratory failure as a result of his chronic bronchitis during the period on appeal. 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Given the opinion contained in the September 2017 VA examination, the Board has considered whether a higher rating is warranted under Diagnostic Codes 6825 through 6833 (the General Rating Formula for Interstitial Lung Disease).  In order to receive a rating of 60 percent under the General Rating Formula for Interstitial Lung Disease, the Veteran's disability would have to produce symptoms manifested by a FVC of 50 to 64 percent of predicted value; DLCO of 40 to 55 percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  The Veteran's chronic bronchitis has not produced the requisite disability under the General Rating Formula for Interstitial Lung Disease, and, as stated, it does not appear that the Veteran suffers from cor pulmonale, pulmonary hypertension, or that he makes use of outpatient oxygen therapy as a result of his chronic bronchitis.

Given the above, the Board declines to alter the Veteran's current disability rating.


ORDER

Service connection for PTSD is granted.

A rating in excess of 30 percent for chronic bronchitis, from August 5, 2011, is denied.




____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


